UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21327 Dreyfus Manager Funds II (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: DEC 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Dina Dublon For For Management 1c Elect Director Charles H. Giancarlo For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Blythe J. McGarvie For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Wulf von Schimmelmann For For Management 1l Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Provide Proxy Access Right For For Management 7A Require Advance Notice for Shareholder For For Management Proposals 7B Amend Articles For For Management 8A Amend Articles - Board Related For For Management 8B Establish Range for Size of Board For For Management 9 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 10 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: OCT 22, 2015 Meeting Type: Special Record Date: SEP
